CLEARWATER INVESTMENT TRUST CLEARWATER GROWTH FUND CLEARWATER SMALL CAP FUND CLEARWATER TAX-EXEMPT FUND CLEARWATER INTERNATIONAL FUND SUPPLEMENT TO THE PROSPECTUS DATED APRIL 30, 2011 The date of this Supplement is May 4, 2011. The following changes are made to the Prospectus of the Clearwater Investment Trust: 1. The word “[Graphic]” in the Summary Section for the Clearwater Growth Fund on page 4 is replaced by the following: 1 2. The word “[Graphic]” in the Summary Section of the Clearwater Small Cap Fund on page 6 is replaced by the following: 3. The word “[Graphic]” in the Summary Section of the Clearwater Tax-Exempt Bond Fund on page 9 is replaced by the following: 2 4. The word “[Graphic]” in the Summary Section of the Clearwater International Fund on page 13 is replaced by the following: INVESTORS SHOULD RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE. 3
